[Cite as State v. Wright, 2021-Ohio-4107.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                     :
                                                   :
         Plaintiff-Appellee                        :   Appellate Case No. 28368
                                                   :
 v.                                                :   Trial Court Case No. 2018-CR-1554
                                                   :
 DEMARCO WRIGHT                                    :   (Criminal Appeal from
                                                   :   Common Pleas Court)
         Defendant-Appellant                       :
                                                   :

                                              ...........

                                             OPINION

                          Rendered on the 19th day of November, 2021.

                                              ...........

MATHIAS H. HECK, JR., by JAMIE J. RIZZO, Atty. Reg. No. 0099218, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, 5th Floor, Dayton, Ohio
45422
      Attorney for Plaintiff-Appellee

SCOTT S. DAVIES, Atty. Reg. No. 0077080, 7416 Waterway Drive, Waynesville, Ohio
45068
      Attorney for Defendant-Appellant

                                             .............
                                                                                        -2-


DONOVAN, J.

       {¶ 1} Demarco Wright pled guilty in the Montgomery County Court of Common

Pleas to aggravated burglary (physical harm), aggravated robbery (deadly weapon),

kidnapping (terrorize), felonious assault (serious physical harm), grand theft (motor

vehicle), theft (R.C. 2913.71 property), and gross sexual imposition (by force). The trial

court sentenced him to 15 years in prison, designated him both a Tier I sex offender and

a violent offender, and ordered him to pay restitution and court costs.

       {¶ 2} Wright appeals from his convictions, challenging the trial court’s application

of the Violent Offender Database duties in Sierah’s Law to his case. For the following

reasons, the portion of the trial court’s judgment imposing Wright’s Violent Offender

Database duties in accordance with Sierah’s Law will be reversed, and the matter will be

remanded for the trial court to provide him the notifications under R.C. 2903.42(A)(1)(a),

to provide him an opportunity to file a motion to rebut the statutory presumption, and for

a new ruling on whether he is required to enroll in accordance with R.C. 2903.42. In all

other respects, the trial court’s judgment will be affirmed.

                             I. Facts and Procedural History

       {¶ 3} In May 2018, Wright was charged in a 14-count indictment with two counts

of aggravated burglary, two counts of aggravated robbery, three counts of kidnapping,

two counts of rape, two counts of felonious assault, and one count each of robbery, grand

theft, and theft. Wright subsequent reached a plea agreement with the State in which he

agreed to plead guilty to seven charges: aggravated burglary (Count 1), aggravated

robbery (Count 3), kidnapping (Count 7), felonious assault (Count 11), grand theft (motor

vehicle (Count 13), theft (R.C. 2913.71 property) (Count 14), and gross sexual imposition
                                                                                         -3-


(by force) (added by bill of information). The prosecutor represented to the court that, in

exchange for Wright’s pleas, “the balance of the indictment would be nollied, and the

defendant would receive an agreed sentence between 9 and 15 years.”

       {¶ 4} During the March 27, 2019 plea hearing, the prosecutor informed the trial

court in a sidebar discussion that “[t]here’s been a change in the law,” namely the creation

of a violent offender registry, effective March 20, 2019. The prosecutor indicated that

the requirement to enroll as a violent offender would apply to the kidnapping count. The

parties discussed with the court whether the new enrollment requirement applied to

Wright and what advisements needed to be made at the plea hearing, with the court

commenting that it had not been informed that it “had to do this.” Neither the court, the

prosecutor, nor defense counsel knew the details of Sierah’s Law’s requirements.

       {¶ 5} Following the discussion and with defense counsel’s agreement, the court

informed Wright:

       THE COURT: Mr. Wright, I need to tell you due to a very recent change,

       which may have an effect on you and I’m not sure if it does, but I think I

       need to inform you of this, that you may be placed on what we call a violent

       offender registry for the charge of kidnapping. It would only apply to that

       offense. We would make that determination, and I would so advise you at

       the sentencing of this matter, but I do need to tell you now that there’s a

       very good likelihood that you would be placed on that registry, and I want to

       inform you of that so you can factor that into your decision here today to

       enter pleas. Okay, do you understand that?

       THE DEFENDANT: Yes, sir.
                                                                                         -4-


(Plea Tr. at 15.) After additional advisements pursuant to Crim.R. 11, Wright pled guilty

to the seven charges in accordance with the plea agreement.

       {¶ 6} After a presentence investigation, the trial court sentenced Wright to 15 years

in prison and designated him a Tier I sex offender and a violent offender. The trial court

reviewed with Wright the forms that notified him of his duties as a Tier I sex offender and

his duties to enroll, re-enroll and provide notice of a change of address under the violent

offender statute. The court ordered Wright to pay restitution and court costs, including

extradition costs.

       {¶ 7} Wrights appeals from his convictions. His original appellate counsel filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967).   Upon our Anders review, we found that non-frivolous issues existed as to

whether the trial court provided adequate notice of the violent offender registration

requirements under R.C. 2903.42 and whether the trial court failed to comply with R.C.

2903.42 at sentencing.     We therefore rejected the Anders brief and appointed new

counsel for Wright.

       {¶ 8} Wright, with new counsel, now raises three assignments of error.

                      II. Retroactive Application of Sierah’s Law

       {¶ 9} In his first assignment of error, Wright claims that “[t]he Trial Court’s

application of Ohio’s Violent Offender Registry provisions of ORC 2903.41 is

unconstitutional because the offenses occurred prior to March 20, 2019.”

       {¶ 10} In 2018, the 132nd General Assembly enacted S.B. 231, commonly known

as Sierah’s Law. Sierah’s Law established the Violent Offender Database and requires

violent offenders convicted of specified offenses, including kidnapping, to enroll in the
                                                                                         -5-


database.    Sierah’s Law creates a presumption that violent offenders enroll in the

database and mandates enrollment for a minimum of ten years. Re-enrollment in the

database is required on an annual basis. See R.C. 2903.41 through R.C. 2903.43; State

v. Hall, 2021-Ohio-1894, 173 N.E.3d 166, ¶ 26 (2d Dist.); State v. Garst, 2d Dist. Clark

No. 2020-CA-51, 2021-Ohio-1516, ¶ 4.

       {¶ 11} Wright first argues that the Violent Offender Database duties do not apply

to him, because his offenses occurred prior to March 20, 2019, the effective date of

Sierah’s Law. Of relevance here, R.C. 2903.41(A) defines a “violent offender” to include,

among others, any person who is “convicted of or pleads guilty to” kidnapping in violation

of R.C. 2905.01 on or after the effective date of Sierah’s Law.                  See R.C.

2903.41(A)(1)(a). Wright pled guilty to kidnapping on March 27, 2019 and was convicted

of the offense on April 22, 2019, when the judgment entry was filed. Accordingly, Wright

was subject to Sierah’s Law under R.C. 2903.41(A)(1)(a).

       {¶ 12} Wright asserts that application of Sierah’s Law to him violates the

Retroactivity Clause of Article II, Section 28 of the Ohio Constitution. “The Retroactivity

Clause of the Ohio Constitution prohibits the General Assembly from passing retroactive

laws and protects vested rights from new legislative encroachments.” Garst at ¶ 17,

citing Bielat v. Bielat, 87 Ohio St.3d 350, 352, 721 N.E.2d 28 (2000). “The retroactivity

clause nullifies those new laws that ‘reach back and create new burdens, new duties, new

obligations, or new liabilities not existing at the time [the statute becomes effective].’ ”

Bielet at 352-353, quoting Miller v. Hixson, 64 Ohio St. 39, 51, 59 N.E. 749 (1901).

However, not all retroactive laws are forbidden. Id. at 353; In re Forfeiture of Property of

Astin, 2018-Ohio-1723, 111 N.E.3d 894, ¶ 14 (2d Dist.).
                                                                                           -6-


       {¶ 13} The Supreme Court of Ohio has articulated a two-part test for determining

whether a statute is unconstitutionally retroactive. The first step asks whether the Ohio

legislature had expressly made the statute retroactive. See State v. Jarvis, Ohio Slip

Opinion No. 2021-Ohio-3712, __ N.E.3d __, ¶ 9; Van Fossen v. Babcock & Wilcox Co.,

36 Ohio St.3d 100, 105, 522 N.E.2d 489 (1988); State v. Irvin, 2020-Ohio-4847, 160

N.E.3d 388, ¶ 25 (2d Dist.); R.C. 1.48 (“A statute is presumed to be prospective in its

operation unless expressly made retrospective.”). If the legislature expressly intended

the statute to apply retroactively, the second step is to determine whether the statute is

substantive, as opposed to merely remedial. Bielat at 353. A statute is substantive if it

impairs vested, substantial rights or imposes new burdens, duties, obligations, or liabilities

in regard to a past transaction, “such as a retroactive increase in punishment for a criminal

offense.” Jarvis at ¶ 9. A statute that both applies retroactively and is substantive

violates the Retroactivity Clause. Bielat at 353.

       {¶ 14} We have previously concluded that the Ohio legislature expressly intended

for Sierah’s Law to apply retroactively. State v. Williams, 2d Dist. Montgomery No.

28648, 2021-Ohio-1340, ¶ 141; Garst at ¶ 19.              Moreover, upon review of the

requirements imposed by Sierah’s Law, we have concluded that those requirements are

remedial in nature and are not unconstitutionally retroactive. Williams at ¶ 144; see also

Garst at ¶ 23.

       {¶ 15} The Supreme Court of Ohio recently reached the same conclusions.

Addressing a conflict between the Fifth and Twelfth District Courts of Appeals, the

supreme court considered whether the retroactive application of Sierah’s Law to offenders

who committed their offenses prior to March 20, 2019, the effective date, violated the
                                                                                          -7-


Retroactivity Clause of Article II, Section 28 of the Ohio Constitution. The Court, in a

plurality opinion,1 held that it did not, with the following summarization:

              We have recognized that registration schemes such as Sierah’s Law

       apply retroactively when the duty to register attaches to conduct committed

       prior to the effective date of the statute. See, e.g., Williams at ¶ 8, 21. A

       review of our caselaw considering registration schemes imposing duties on

       par with the duties established by Sierah’s Law shows that Sierah’s Law

       does not impair a vested, substantial right or impose new burdens, duties,

       obligations, or liabilities as to a past transaction. In fact, a comparison of

       the requirements of Sierah’s Law to other registration schemes that we have

       upheld against retroactivity challenges demonstrates that it is less

       burdensome and less invasive than those other schemes. See, e.g., State

       v. Cook, 83 Ohio St.3d 404, 700 N.E.2d 570 (1998), superseded by statute

       on other grounds as stated in Williams at ¶ 11; State v. Ferguson, 120 Ohio

       St.3d 7, 2008-Ohio-4824, 896 N.E.2d 110, superseded by statute on other

       grounds as stated in Williams at ¶ 16. And unlike the registration scheme

       that this court held to be punitive and therefore unconstitutionally retroactive

       in Williams, Sierah’s Law does not retroactively increase the punishment for

       an offense committed prior to its enactment.

              For these reasons, we determine that the application of Sierah’s Law

       to conduct that occurred prior to its effective date does not violate the



1 Two justices concurred in the court’s opinion, one concurred in judgment only, and three
dissented.
                                                                                            -8-


        Retroactivity Clause of Article II, Section 28 of the Ohio Constitution. * * *

State v. Hubbard, Ohio Slip Opinion No. 2021-Ohio-3710, __ N.E.3d __, ¶ 4-5. See also

Jarvis. Accordingly, Wright’s claim that the trial court’s application of Sierah’s Law to him

was unconstitutional because his offense occurred prior to March 20, 2019 lacks merit.

        {¶ 16} Wright’s first assignment of error is overruled.

                                II. Validity of Wright’s Plea

        {¶ 17} In his second assignment of error, Wright claims that, “[e]ven if the Ohio

Violent Offender Registry requirements were applicable in the instant matter, [he] did not

have sufficient notice of the requirements of ORC 2903.41 to enter his plea.” He asserts

that the trial court’s advisement regarding Sierah’s Law was inadequate and, as a result,

his plea was not entered knowingly, intelligently, and voluntarily.

        {¶ 18} “An appellate court must determine whether the record affirmatively

demonstrates that a defendant’s plea was knowing, intelligent, and voluntary[.]” State v.

Russell, 2d Dist. Montgomery No. 25132, 2012-Ohio-6051, ¶ 7, citing Boykin v. Alabama,

395 U.S. 238, 243, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969). If a defendant’s plea is not

knowing, intelligent, and voluntary, it “has been obtained in violation of due process and

is void.” Id.

        {¶ 19} “In order for a plea to be given knowingly and voluntarily, the trial court must

follow the mandates of Crim.R. 11(C).”         State v. Brown, 2d Dist. Montgomery Nos.

24520, 24705, 2012-Ohio-199, ¶ 13. The Supreme Court of Ohio has urged trial courts

to comply literally with Crim.R. 11. State v. Clark, 119 Ohio St.3d 239, 2008-Ohio-3748,

893 N.E.2d 462, ¶ 29. However, in reviewing the plea colloquy, the focus should be on

whether “the dialogue between the court and the defendant demonstrates that the
                                                                                            -9-


defendant understood the consequences of his plea.” State v. Dangler, 162 Ohio St.3d

1, 2020-Ohio-2765, 164 N.E.3d 286, ¶ 12.

       {¶ 20} Crim.R. 11(C)(2) requires a trial court to address the defendant personally

and (a) determine that the defendant is making the plea voluntarily, with an understanding

of the nature of the charges and the maximum penalty, and, if applicable, that the

defendant is not eligible for probation or for the imposition of community control sanctions;

(b) inform the defendant of and determine that the defendant understands the effect of

the plea of guilty and that the court, upon acceptance of the plea, may proceed with

judgment and sentencing; and (c) inform the defendant and determine that he or she

understands that, by entering the plea, the defendant is waiving the rights to a jury trial,

to confront witnesses against him or her, to have compulsory process for obtaining

witnesses, and to require the State to prove guilt beyond a reasonable doubt at a trial at

which he or she cannot be compelled to testify against himself or herself. State v. Brown,

2d Dist. Montgomery No. 21896, 2007-Ohio-6675, ¶ 3.

       {¶ 21} In general, a defendant is not entitled to have his or her plea vacated unless

the defendant demonstrates he or she was prejudiced by a failure of the trial court to

comply with the provisions of Crim.R. 11(C). Dangler at ¶ 16, citing State v. Nero, 56

Ohio St.3d 106, 108, 564 N.E.2d 474 (1990). The test for prejudice is “whether the plea

would have otherwise been made.” Id.; State v. Boucher, 2d Dist. Clark No. 2021-CA-

16, 2021-Ohio-3751, ¶ 17.

       {¶ 22} This general rule is subject to two exceptions. Boucher at ¶ 18. First, the

trial court must comply strictly with Crim.R. 11(C)(2)(c), as it pertains to the waiver of

federal constitutional rights. Id. at ¶ 14; Clark at ¶ 31. “When a trial court fails to explain
                                                                                          -10-


the constitutional rights that a defendant waives by pleading guilty or no contest, we

presume that the plea was entered involuntarily and unknowingly, and no showing of

prejudice is required.” Dangler at ¶ 14.

       {¶ 23} Second, “a trial court’s complete failure to comply with a portion of Crim.R.

11(C) eliminates the defendant’s burden to show prejudice.” Id. at ¶ 15, citing State v.

Sarkozy, 117 Ohio St.3d 86, 2008-Ohio-509, 881 N.E.2d 1224, ¶ 22. See also State v.

Bishop, 156 Ohio St.3d 156, 2018-Ohio-5132, 124 N.E.3d 766, ¶ 11 (a defendant must

show prejudice if the trial court partially complied with Crim.R. 11(C) in regard to a

nonconstitutional right, but no showing of prejudice is required if the trial court completely

failed to comply).

       {¶ 24} Wright claims that the trial court failed to adequately notify him regarding

Sierah’s Law. R.C. 2903.42(A)(1), which governs enrollment in the Violent Offender

Database, provides in relevant part:

       (A)(1) For each person who is classified a violent offender, it is presumed

       that the violent offender shall be required to enroll in the violent offender

       database with respect to the offense that so classifies the person and shall

       have all violent offender database duties with respect to that offense for ten

       years after the offender initially enrolls in the database. The presumption

       is a rebuttable presumption that the violent offender may rebut as provided

       in division (A)(4) of this section, after filing a motion in accordance with

       division (A)(2)(a) or (b) of this section, whichever is applicable.       Each

       violent offender shall be informed of the presumption established under this

       division, of the offender’s right to file a motion to rebut the presumption, of
                                                                                          -11-


       the procedure and criteria for rebutting the presumption, and of the effect of

       a rebuttal and the post-rebuttal hearing procedures and possible outcome,

       as follows:

       (a) If the person is classified a violent offender under division (A)(1) of

       section 2903.41 of the Revised Code, 2 the court that is sentencing the

       offender for the offense that so classifies the person shall inform the

       offender before sentencing of the presumption, the right, and the procedure,

       criteria, and possible outcome.

(Emphasis and footnote added.)

       {¶ 25} In this case, the trial court told Wright that, due to a “very recent change” in

the law, which “may have an effect on you and I’m not sure if it does,” he “may be placed

on what we call a violent offender registry for the charge of kidnapping.” The court

indicated that it would make a determination regarding the violent offender registry at

sentencing, but “there’s a very good likelihood that you would be placed on that registry.”

       {¶ 26} The Violent Offender Database duties are a non-constitutional aspect of

Wright’s guilty plea and a collateral consequence of his actions. In general, a trial court

is not obligated to inform a defendant about collateral consequences before accepting a

plea, and its failure to do so does not render the plea invalid. See, e.g., State v. Stape,

2d Dist. Montgomery No. 22586, 2009-Ohio-420, ¶ 19 (because the obligations under



2 R.C. 2903.41(A)(1) applies to an offender, like Wright, who on or after the effective date
of the section, is convicted of or pleads guilty to a listed offense. Another provision, R.C.
2903.41(A)(2), addresses a person who, on the effective date of the section, “has been
convicted of or pleaded guilty to an offense listed in division (A)(1) of this section and is
confined in a jail, workhouse, state correctional institution, or other institution, serving a
prison term, term of imprisonment, or other term of confinement for the offense.”
                                                                                           -12-


Megan’s Law were collateral consequences and not punitive, the trial court was not

required to inform the defendant of those obligations prior to accepting a guilty plea).

With respect to Sierah’s Law specifically, we have stated that the trial court was not

required to inform a defendant of all of the duties under Sierah’s Law at the plea hearing.

See Hall, 2021-Ohio-1894, 173 N.E.3d 166, at ¶ 33. Nevertheless, we will assume, for

sake of argument, that the trial court was required to comply with R.C. 2903.42(A)(1)(a)

as part of its plea colloquy.

       {¶ 27} Upon review of the plea hearing transcript, the trial court did not

substantially comply with its obligations under R.C. 2903.42(A)(1)(a). The court did not

mention (1) that Wright’s obligation to enroll was based on a statutory presumption that

he was a violent offender under Sierah’s Law, (2) that he had the right to file a motion to

rebut the presumption, (3) the procedure and criteria for rebutting the presumption, and

(4) the effect of a rebuttal and the post-rebuttal hearing procedures and possible outcome.

       {¶ 28} Nevertheless, we cannot conclude that the trial court completely failed to

comply with its obligations under R.C. 2903.42(A)(1). The court did notify Wright that he

would “very likely” be placed on a violent offender registry for the kidnapping offense, so

that Wright could take that obligation into account when entering his plea. Consequently,

the burden was on Wright to establish that he was prejudiced by the trial court’s failure to

substantially comply with the requirements of R.C. 2903.42(A)(1)(a).

       {¶ 29} The only manner by which Wright could have rebutted the presumption of

having to enroll as a violent offender was to a file a motion with the trial court arguing that

he was not the principal offender. Wright has not argued that he was not the principal

offender, and the record before us indicates that he was the sole perpetrator of the
                                                                                           -13-


kidnapping. In the presentence investigation report, the complainant stated that a man,

later identified as Wright, held him against his will, locked him in a dog crate, strangled

him, burned him, beat him with multiple objects, and raped him. The complainant stated

that Wright later left, returned in the complainant’s car with another individual, and quickly

left again. In his statement to the presentence investigator, Wright admitted to robbery,

but he denied that the kidnapping and other offenses had occurred; he did not claim that

someone else was the principal offender.

       {¶ 30} On this record, Wright has not established that he could have rebutted the

statutory presumption even if he had he been informed of the procedures for doing so.

Moreover, he was aware that he was likely to be placed on the violent offender database

and nevertheless pled guilty. Wright has not demonstrated that he was prejudiced by

the trial court’s incomplete advisement.

       {¶ 31} Wright’s second assignment of error is overruled.

                           III. Sentencing under Sierah’s Law

       {¶ 32} Wright’s third assignment of error states that the trial court “failed to comply

with the procedural requirements of ORC 2903.42 at sentencing.” Wright again points

to the trial court’s failure to comply with the requirements in R.C. 2903.42(A)(1)(a). For

its part, the State agrees that the trial court erred in failing to properly advise Wright as

required by R.C. 2903.42(A)(1)(a) at sentencing and asserts that the proper remedy is a

limited remand for the trial court to provide those advisements.

       {¶ 33} At the outset, we disagree that the trial court should have provided

notifications under R.C. 2903.42(A)(1)(a) at the sentencing hearing.           See State v.

Walker, 2021-Ohio-580, 168 N.E.3d 628, ¶ 33, ¶ 37 (the trial court was required to provide
                                                                                           -14-


the advisements set forth in R.C. 2903.42(A)(1)(a) before the sentencing hearing). But

see State v. Williams, 5th Dist. Coshocton No. 2021CA0003, 2021-Ohio-3579, ¶ 40

(vacating defendant’s placement on Violent Offender Database when the trial court failed

to inform him at sentencing of the procedure and criteria for rebutting the presumption

and possible outcome). As stated above, R.C. 2903.42(A)(1)(a) requires the trial court

to inform the offender “before sentencing” of the presumption, the right to file a motion to

rebut the presumption, the procedure and criteria for rebutting the presumption, and the

effect of a rebuttal and the post-rebuttal hearing procedures and possible outcome.

(Emphasis added.) By its express language, R.C. 2903.42(A)(1)(a) does not address

the trial court’s obligations at sentencing.

       {¶ 34} When an offender, such as Wright, has not filed a motion to rebut the

presumption, the trial court must provide to the offender, at sentencing, notice of his or

her duties under Sierah’s Law. R.C. 2903.42(A)(3). Specifically, the trial court must

       require the violent offender to read and sign a form stating that the violent

       offender has received and understands the notice. If the violent offender

       is unable to read, the judge * * * shall inform the violent offender of the

       violent offender’s duties as set forth in the notice and shall certify on the

       form that the judge * * * informed the violent offender of the violent offender’s

       duties and that the violent offender indicated an understanding of those

       duties.

R.C. 2903.42(C). This division further provides, in relevant part:

       The attorney general shall prescribe the notice and the form provided under

       this division. The notice shall inform the offender that, to satisfy the duty
                                                                                          -15-


       to enroll, the violent offender must enroll personally with the sheriff of the

       county in which the offender resides or that sheriff's designee and include

       notice of the offender’s duties to re-enroll annually and when the offender

       has a change of address.

       The person providing the notice under this division shall provide a copy of

       the notice and signed form to the violent offender. The person providing

       the notice also shall determine the county in which the violent offender

       intends to reside and shall provide a copy of the signed form to the sheriff

       of that county * * * and to the bureau of criminal identification and

       investigation.

       {¶ 35} In this case, Wright appeared for sentencing on April 17, 2019.           After

stating that “[w]e are here for sentencing” and reiterating the charges to which Wright had

pled guilty, the court stated that it was going to begin with the sex offender designation

and his duties to enroll as a violent offender. The transcript of the sentencing hearing

reflects that the trial court read to Wright, verbatim, from a “Notice of Duties to Enroll as

a Violent Offender (R.C. 2903.41, et seq.)” form, which conformed with the requirements

of R.C. 2903.42(C). Wright signed three copies of the form. We conclude that the trial

court complied with its notification obligations under Sierah’s Law at sentencing.

       {¶ 36} Nevertheless, the record reflects, and the parties agree, that the trial court

never provided the notifications required by R.C. 2903.42(A)(1)(a) prior to sentencing

Wright.   As a result, Wright was never informed by the trial court of the statutory

presumption that he was required to enroll in the Violent Offender Database and of his

ability to file a written motion to rebut the presumption. Furthermore, Wright was not
                                                                                      -16-


made aware of the effect of the rebuttal or the post-rebuttal hearing procedures and

possible outcomes. Consequently, we agree with the parties that the portion of the trial

court’s judgment addressing Wright’s duty to enroll in the Violent Offender Database must

be reversed, and the trial court must provide Wright the notifications under R.C.

2903.42(A)(1)(a) and an opportunity to file a motion to rebut the statutory presumption

that he must enroll in the Violent Offender Database.

                                    IV. Conclusion

       {¶ 37} Wright’s Violent Offender Database duties in accordance with Sierah’s Law

will be reversed, and the matter will be remanded for the trial court to provide him the

notifications under R.C. 2903.42(A)(1)(a), to provide him an opportunity to file a motion

to rebut the statutory presumption, and for a new ruling on whether Wright is required to

enroll in accordance with R.C. 2903.42. In all other respects, the trial court’s judgment

will be affirmed.

                                    .............



TUCKER, P. J. and WELBAUM, J., concur.



Copies sent to:

Mathias H. Heck, Jr.
Jamie J. Rizzo
Scott S. Davies
Hon. Dennis J. Adkins